Title: To George Washington from Timothy Pickering, 16 December 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            [Philadelphia] Decr 16. 1795.
          
          I have read the letter of General Morgan &c. & the Frederick County Resolutions; and the answer which those papers, combined with present circumstances, dictated, I have the honour to inclose. I was led to express my own feelings, upon the ungrateful conduct of many, and the shameless slander of others, respecting the first magistrate of the Union. If the sentiments expressed do not meet your approbation, and I can change them satisfactorily, I will receive your directions personally. I should have waited on you with the papers, had not Mr Dandridge been the bearer. I am most respectfully yr obt servt
          
            T. Pickering
          
        